DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclose a shared convolution layer; and a first subnet and a second subnet both subsequent to the shared convolution layer; wherein the first subnet comprises a first skipping module comprising one or more skip-dense blocks iteratively stacked with one or more transition layers; a first pooling layer subsequent to the first skipping module, and a first classification layer subsequent to the first pooling layer; wherein the second subnet comprises a second skipping module comprising one or more skip-dense blocks iteratively stacked with one or more layers; a second pooling layer subsequent to the second skipping module, and a second classification layer subsequent to the second pooling layer; and wherein a skip-dense block of the second subnet is selected to guide a transition layer of the first subnet, and the level of the guiding skip-dense block is deeper than the level of the guided transition layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647